DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mela (GB 2026676 A).
Regarding claim 1, Mela discloses a plate-type heat exchanger comprising:
a plurality of heat exchange units stacked on top of each other (see unit 1 to unit 3 in annotated figure below), wherein each of the plurality of heat exchange units is configured to exchange heat between first fluid flowing through an internal space in the heat exchange unit (oil passage in each plate pair 7 and 8) and second fluid flowing outside the heat exchange unit (water or air flowing outside each plate pair 7 and 8),
adjacent heat exchange units of the plurality of heat exchange units (units 1 and 2) are stacked such that the internal space in one heat exchange unit of the adjacent heat exchange units (oil passage in unit 1) and the internal space in another heat exchange unit of the adjacent heat exchange units (oil passage in unit 2) communicate with each other through a first opening in the one heat exchange unit (opening 11 on plate 7 of unit 1) and a second opening in the other heat exchange unit (opening 11 on plate 8 of unit 2),
the one heat exchange unit (unit 1) of the adjacent heat exchange units includes an insertion wall (notches 15 and lugs 16) disposed on a peripheral edge of the first opening (around opening 11 on plate 7 of unit 1, see Fig. 3) and inserted in the second opening when the adjacent heat exchange units are stacked (the notches 15 and lugs 16 around opening 11 on plate 7 of unit 1 are inserted into and has a height reaching the opening 11 on plate 8 of unit 2), and
the insertion wall has a distal end with a circumferentially discontinuous protrusion height (notches 15 and lugs 16 have different or discontinuous vertical height as shown in Fig. 2 around the peripheral of the opening 11).

    PNG
    media_image1.png
    446
    628
    media_image1.png
    Greyscale


Regarding claim 2, 676 further discloses:
wherein each of the plurality of heat exchange units (units 1-3) includes a set of a first heat exchange plate (8) and a second heat exchange plate (7) joined together (a set of plate 7 and plate 8 are joined in each unit 1-3),
of the set of the first and second heat exchange plates of each heat exchange unit, at least the first heat exchange plate (8) has on its peripheral edge an outer peripheral flange portion (the plate 8 in each unit 1-3 has a bent up flange at its peripherals) disposed upright on one side in a stacking direction of the heat exchange units (the a bent up flange an upright portion in vertical stacking direction on both top and bottom sides of plate 8),
with regard to the adjacent heat exchange units (units 1 and 2), the first heat exchange plate of the one heat exchange unit (plate 8 of unit 1) and a proximate heat exchange plate (plate 7 of unit 2) corresponding to one of the set of the first and second heat exchange plates of the other heat exchange unit adjacent to the one heat exchange unit on the one side in the stacking direction (the plate 7 of unit 2 is one of the plates of the set shown above, and the unit 2 is adjacent to the unit 1 on the top side in the vertical stacking direction), the proximate heat exchange plate being located near the first heat exchange plate of the one heat exchange unit (the aforementioned plates 7 and 8 are adjacent to each other), are stacked such that the outer peripheral flange portion of the first heat exchange plate of the one heat exchange unit (bent up flange) and a peripheral edge of the proximate heat exchange plate of the other heat exchange unit adjacent to the one heat exchange unit on the one side in the stacking direction (peripheral edge of the plate 7 with u shaped profile) overlap each other in the stacking direction by a predetermined overlapping margin (the plates 7 and 8 are stacked such that the u-shaped profile formed around the horizontal portion of the bent up flange and overlapped to form a 3 layer stacking structure stacked in the vertical stacking direction, and has an overlapping horizontal length), and
the distal end of the insertion wall has a maximum protrusion height larger than the overlapping margin (the vertical height of the lug 16 is much larger than the overlapping horizontal length of the joint as shown in Fig. 2).
Regarding claim 3, ‘676 further discloses wherein the distal end of the insertion wall is located radially inward of the first opening than a proximal end of the insertion wall is (as shown in Fig. 2, the ends of lugs 16 are located radially inward in the opening 11 than the notches 15).
Regarding claim 4, ‘676 further discloses wherein when the adjacent heat exchange units are stacked on top of each other (see Fig. 2), the other heat exchange unit of the adjacent heat exchange units (unit 2) has, at a peripheral edge of the second opening (opening 11 of plate 8), a recess (deformation 12 of plate 8, see Fig. 4) recessed toward the first opening of the one heat exchange unit of the adjacent heat exchange units (the deformation 12 recessed downward which is towards the opening 11 of the unit 1 below).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763